Gileillan, C. J.
Both the probate and district courts have found on the matter of fact against the claim of appellant; the latter finding, as a fact, that the loan from her to the deceased was- repaid by *471him. There is sufficient evidence — all of it circumstantial — to sustain this finding. The fact that the money was loaned several years before his death; that in their business transactions they were very exacting for a man and his wife, doing business just as if they were strangers; that he was abundantly able to pay the debt, if he owed it, having usually money in bank, and having good credit there; and the fact that, having urgent need for money, which she sought to obtain through his aid, instead of requiring payment of the debt, as would be natural if he then owed her, she resorted to a sale of property by her to him as the means of obtaining money from him; and that during that transaction no allusion was made by her to any indebtedness from him, — justifies the inference that he did not then owe her anything.
Judgment affirmed.